TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 30, 2022



                                       NO. 03-19-00246-CV


   Rockey Piazza, Linda Piazza, and Paul Denucci, as Assignees of Best Buy Stores, Inc.,
                                      Appellants

                                                  v.

Glenn Hegar, in His Capacity as Comptroller of Public Accounts of The State of Texas, and
    Ken Paxton, in His Capacity as Attorney General of The State of Texas, Appellees




      APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
 AFFIRMED ON MOTION FOR REHEARING -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on April 11, 2019. The Court’s

April 16, 2021 opinion and April 19, 2021 corrected judgment are withdrawn. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The appellants

shall pay all costs relating to this appeal, both in this Court and in the court below.